353 F.3d 690
UNITED STATES of America, Plaintiff-Appellee,v.Raymond TWINE, Defendant-Appellant.
No. 03-10393.
United States Court of Appeals, Ninth Circuit.
Filed December 19, 2003.

Timothy J. Lucey, San Francisco, CA, for Plaintiff-Appellee.
Geoffrey A. Hansen, AFPD, San Francisco, CA, for Defendant-Appellant.
Before: SCHROEDER, Chief Judge, HAWKINS and TASHIMA, Circuit Judges.

ORDER

1
The parties shall file simultaneous letter briefs, each not to exceed fifteen (15) pages in length, setting forth their respective positions on whether this case should be reheard en banc. Fifty (50) copies shall be filed within twenty-one (21) days of the filed date of this Order.


2
In addition the points the parties would normally make, the briefs should address the following issues:


3
1. Whether the Bail Reform Act provides for a detention hearing in a case that "involves a crime of violence" as distinguished from a case where the "charged offense" is a crime of violence. 18 U.S.C. § 3142(f)(1); United States v. Byrd, 969 F.2d 106, 109-110 (5th Cir.1992).


4
2. Whether felon in possession of a firearm is a crime of violence for purposes of the Bail Reform Act. 18 U.S.C. § 922(g); compare United States v. Dillard, 214 F.3d 88 (2d Cir.2000), with United States v. Lane, 252 F.3d 905 (7th Cir.2001); United States v. Singleton, 182 F.3d 7 (D.C.Cir.1999); United States v. Canon, 993 F.2d 1439, 1441 (9th Cir.1993).